cca-042874-14 id ----------------- office uilc number release date from --------------- sent monday date am to ---------------------- cc ------------------ subject re domestication of foreign_trust - ---------------------- ---------- in answer to your questions posed below sec_301_7701-7 provides that a_trust is a united_states_person if i a court within the united_states is able to exercise primary supervision over the administration of the trust court test and ii one or more united_states persons have the authority to control all substantial decisions of the trust control test in order to be a domestic_trust the trust must meet the court test and the control test based on the terms of the trust itself and the applicable law see sec_301_7701-7 when applying the court test the term is able to exercise means that a court has or would have the authority under applicable law to render orders or judgments resolving issues concerning administration of the trust sec_301_7701-7 primary supervision means a court has the authority to determine substantially_all issues regarding the administration of the entire trust sec_301_7701-7 administration of the trust means carrying out the duties imposed by the terms of the trust instrument and applicable law including maintaining the books_and_records of the trust filing tax returns managing and investing the assets of the trust defending the trust from suits by creditors and determining the amount and timing of distributions sec_301_7701-7 the regulation also provides a safe_harbor a_trust will satisfy the court test if i the trust instrument does not direct that the trust be administered outside of the united_states ii the trust is administrated exclusively in the united_states and iii the trust is not subject_to an automatic migration provision sec_301_7701-7 with respect to the -------------- which will be the only trust document described in this email the ------------------------includes these same provisions a court within the united_states is able to exercise primary supervision over the administration of the trust thus the court test is met ----------------------- ------------------------ trust agreement explains that the intent of the settlors is that the trust not constitute a foreign_trust as defined in sec_7701 to that end ---------------- provides that the place of administration shall be the state of resident of the first trustee who is a united_states_person living in ------------ pursuant to this provision the first trustee administered the trust in ------- ----------- the paragraph continues that if that person is no longer a trustee the place of administration shall be the state of residence or domicile of the longest-serving trustee who is a resident in the same country as a majority of the beneficiaries in addition there is no automatic migration provision in the trust document as defined by sec_301_7701-7 because a united_states court is able to exercise primary supervision of the administration of the trust the court test is met in order to meet the control test one or more united_states persons within the meaning of sec_7701 must have the authority to control all substantial decisions of the trust the term substantial decisions means those decisions that persons are authorized or required to make under the terms of the trust instrument and applicable law and that are not ministerial sec_301 d ii substantial decisions include but are not limited to decisions such as whether and when to distribute income or corpus the amount of any distribution and whether to remove add or replace a trustee id control means having the power by vote or otherwise to make all of the substantial decisions of the trust with no other person having the power to veto any of the substantial decisions to determine whether u s persons have control it is necessary to consider all persons who have authority to make a substantial decision of the trust not only the trust fiduciaries sec_301_7701-7 when created the trust had two trustees a united_states_person trustee and a foreign trustee you informed us that the foreign trustee was effectively fired in ------ when the trustee fees that were being paid to the foreign trustees were no longer paid no other foreign trustee was named as a replacement the only trustee at that point forward was the united_states_person trustee as such united_states persons are the only persons who have the power to make the substantial decisions of the trust from ------ forward furthermore even prior to ------ united_states persons controlled all the substantial decisions of the trust there were only two trustees named the united_states_person and the foreign trustee --------- -----------------------------trust document provided that a majority of the trustees must agree to decisions but if there are only two acting the joinder of both is required unless at such time one of the trustees is a resident of or domiciled in the same country as settlor and the other of the trustees is not a resident of or domiciled in the same country as settlor in which case the determination of the trustee who is a resident of or domiciled in the same country as settlor shall govern effectively the united_states_person trustee could make decisions without the input of the foreign trustee in addition --------------------------------------- trust document provides the protector who is the settlor and a united_states_person with a veto power over any decisions to be made by the trustees as such a united_states_person the united_states trustee has the power to make all of the substantial decisions of the trust and another united_states_person the settlor has the power to veto any of those substantial decisions all powers of control_over substantial decisions rest in united_states persons under sec_301_7701-7 see also sec_301_7701-7 example disclaimer this discussion only applies to the trust documents we reviewed and cannot be applied to trust documents governing different trusts the analysis under sec_301_7701-7 depends on the terms of the trust and the applicable law -----------------------
